DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Clams 1 – 13 are pending.
Clams 1 – 13 are rejected.
Response to Amendment
The amendment to claims 1 – 5, 7 – 12, and new claim 13, submitted August 19, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 5, filed August 19, 2022, with respect to the objection of claims 2 and 4 have been fully considered and are persuasive in view of the claim amendments.  The objection of claims 2 and 4 has been withdrawn. 
Applicant’s arguments, see page 5, filed August 19, 2022, with respect to the rejection(s) of claim(s) 1 - 12 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 USC 112(a).
Applicant’s arguments, see page 5, filed August 19, 2022, with respect to the rejection(s) of claim(s) 11 - 12 under 35 USC 101 and 112(b) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of 35 USC 112(a).
Applicant’s arguments, see pages 5 - 6, filed August 19, 2022, with respect to the rejection of claim 11 under 35 USC 102(a)(2) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claim 11 under 35 USC 102(a)(2) has been withdrawn. 
Applicant’s arguments, see pages 6 - 7, filed August 19, 2022, with respect to the rejection of claims 1- 5 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1- 5 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed August 19, 2022, with respect to the rejection of claims 11 - 12 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 11 - 12 under 35 USC 103 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- 13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The MPEP states that the proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981).  Further, that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Claim 1 step i) recites preparation of eutectic solvent consisting of a nonaqueous deep eutectic solvent (DES).
Applicant respectfully asserts that support of the amendment is found in claim 3 as originally filed.  Specifically, asserting that the deep eutectic solvents (DES) are nonaqueous, a liquid without water.  
It was known by one of ordinary skill in the art before the effective filing date of the instantly claimed invention that DES are considered a liquid.  However, is not clear from a review of the specification that the disclosed method of preparing DES produces DES that are free of water.  For this reason the description of the DES as “nonaqueous” is considered new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


In accordance with MPEP § 2163, specifically state that for each claim drawn to a single embodiment or species:  (a) Determine whether the application describes an actual reduction to practice of the claimed invention; (b) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole; (c) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  (i) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole.   (ii) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Below is such comparison.
I.	Scope of claims
	In the instant case:  Claim 1 describes a method for the extraction of bio-oil from an algal biomass comprising the following stages:
i) preparation of a eutectic solvent consisting of a nonaqueous deep eutectic solvent
(DES);
ii) preparation of the algal biomass;
iii) treatment of the algal biomass with the solvent consisting of the deep eutectic
solvent of stage i) at a temperature between 20°C and 120°C; wherein the eutectic
solvent is an extraction solvent;
iv) separation of a solid residue from a remaining liquid phase including an extracted
bio-oil by filtration or centrifugation;
v) treatment of a the filtrate or centrifugate obtained in stage (iv) with a counter solvent
and separation of an oil phase including the bio-oil and having a low _content of
phospholipids and inorganic salts;
vi) drying to yield the bio-oil.
Clams 2 describes the DES as type III deep eutectic solvents.
Claim 3 describes the DES as selected from the group consisting of choline chloride, choline acetate, choline nitrate, betaine chloride, ethyl ammonium chloride,
tetramethylammonium chloride, and a hydrogen bonding donor selected from a carboxylic acid, or an amine and a polyalcohol.
II.	Scope of Disclosure
	Reduction to Practice
	Preparation of type III DES
Example 1
One mole of choline chloride equal to 139.62 g was placed in a glass beaker and to this
was added 124.14 g of ethylene glycol (equal to two moles), the dispersion was agitated
and heated to 80°C. A colourless transparent liquid, which remained transparent when
cooled to ambient temperature, was formed. 
Example 3
Three moles of choline chloride equal to 418.86 g were placed in a glass beaker and to this was added 138.09 g of formic acid (equal to three moles), the dispersion was shaken and heated to 80°C. A colourless transparent liquid, which remained transparent when cooled to ambient temperature, was formed. 
Example 5
One mole of choline chloride equal to 139.62 g was placed in a glass beaker and to this
was added 90.03 g of oxalic acid (equal to one mole), the dispersion was shaken and heated to 80°C. A colourless transparent liquid, which remained transparent when cooled to ambient temperature, was formed.
	Examples 1, 3 and 5 each disclose the same method of preparing the DES that is used in the initial extraction steps of the claimed method.  Further, the prepared DES is subjected to further processing by steps ii) – vi).
III.	Analysis of Fulfillment of Written Description Requirement
 	As stated supra, the MPEP states that written description for a single embodiment or species can be achieved if any description of sufficient, relevant, identifying characteristics that would lead on skilled in the art to the conclusion that the applicant was in possession of the claimed embodiment or species.
There are four types of DES and classified depending on the nature of the complexing agent, type I – IV. (Smith et al. pp. 11061, left col, 2nd para.).  Type III eutectics can be formed from choline chloride and hydrogen bond donors.  Hydrogen bond donors used to from DES are amides, carboxylic acids and alcohols.  (Smith et al. pp. 11061, left col. 3rd full para. & Fig. 1).  The specification only teaches the preparation and use of type III DES.

    PNG
    media_image1.png
    308
    377
    media_image1.png
    Greyscale

Florindo et al. discloses methods for preparing DES based on cholinium chloride and carboxylic acids.  One method used was the heating method, based on mixing two components, which are then heated at 100°C under constant stirring  until a homogeneous liquid is formed.  (Florindo, pp. 2417, left col. last para.).  The prepared are tested for their hygroscopicity and thus hydrophobicity.  In preparing the dried DES, the samples were maintained for at least 4 days in a Schlenk under high vacuum at room temperature.  Water-saturated DES was prepared by the heating method and were maintained for one month in contact with air.  The types of DES in Table 1, based on Smith, are type III, and the table discloses the results of measuring the water content of the dried and water-saturated DES. The water-saturated DES are disclosed as capturing water from the atmosphere at levels as high as 14.50% for [Ch]Cl:Gly.  Table 1 discloses that even the dried DES had a water content.   However, it is important to note that the water-saturated DES of Table 1 of Florindo are shown to be highly hygroscopic and capable of capturing moisture from the atmosphere. (Florindo, pp. 2418, left para.).  
Du et al. discusses the hygroscopicity of ChCl-2 urea DES.  In Du ChCl-2urea contained 0.25 wt.% water even after a drying process conducted in vacuum oven at 353K over 24h.  Du concluded that this results was an indication of a high tendency of the ChCl02urea to water absorption, i.e. hygroscopic nature when exposed to open air.  (Du, pp. 2, para. Results).  Du concluded that the quantity of water in ChCl-2 urea closely depends on the duration of time of exposure.  (Du, pp. 10, conclusion para. 1).
Lu et al., when preparing to pretreat microalgal biomass with DES, recognized the hygroscopic nature of DES of choline chloride and oxalic acid.  Lu specifically discloses that the prepared DES were kept at 40°C for 48 H to avoid water absorption and were kept in tight and humidity-safe screw-capped bottles and stored in a desiccator for further use.  (Lu, pp. 124, rt. col. 2.2).  
Pan et al. prepares DES choline chloride mixed with the hydrogen-bond donor (formic acid, acetic acid, oxalic acid and propandioic acid) by the heating method.  Pan states that all prepared DES were sealed and stored to prevent the external water from being adsorbed.  (Pan. Pp. 158, rt. col. 2.2).
Examples 1, 3 and 5 of the instantly claimed invention prepare the DES by the heating method, by heating at 80°C with agitation. The methods used prepare type III DES.  There is no teaching of any other type of DES. There is no teaching in any of Applicant’s examples that the type III DES was prepared by a method so to avoid water absorption, for instance by capturing water from the atmosphere.  It is clear from the teachings of Florindo et al. and Du et al. that the DES of the instantly claimed invention has a hygroscopic character.  The previously cited prior arts of Lu et al. and Pan et al. both recognize the importance of preparing type III DES under conditions so to prevent the DES from capturing water from the atmosphere.
Thus, based on the teaching in the art, before the effective filing date of the instantly claimed invention, the presumption cannot be made that the DES in the specification is without water.  Therefore, specification fails to disclose that the DES of their invention is without water (i.e. nonaqueous).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622